Case 0:15-cv-62617-RKA Document 184 Entered on FLSD Docket 10/01/2019 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO. 15-62617-CIV-ALTMAN/Hunt

  UNITED STATES OF AMERICA
  EX REL. MARISELA CARMEN MEDRANO
  AND ADA LOPEZ,

         PLAINTIFFS,

  v.

  DIABETIC CARE RX, LLC, D/B/A
  PATIENT CARE AMERICA;
  RIORDAN, LEWIS & HADEN, INC.;
  PATRICK SMITH; AND
  MATTHEW SMITH,

        DEFENDANTS.
  ___________________________________/

                 JOINT NOTICE REGARDING STATUS OF SETTLEMENT

           Plaintiff United States of America (“United States”), Relators Marisela Carmen

  Medrano and Ada Lopez (“Relators”), Defendant Diabetic Care Rx, LLC, d/b/a/ Patient Care

  America (“PCA”), Defendant Riordan, Lewis & Haden, Inc. (“RLH”), Defendant Patrick Smith,

  and Defendant Matthew Smith respectfully submit this joint notice regarding the status of

  settlement of this case.

         On September 18, 2019, the United States, Relators, and Defendants executed settlement

  agreements that resolved all the claims in this action, except for the Relators’ claims for a share

  of the settlement proceeds under 31 U.S.C. § 3730(d)(1). On September 20, 2019, the Parties

  filed a Joint Stipulation of Dismissal of the claims in this case, except for the Relators’ claims

  for a share of the settlement proceeds. In accordance with the Court’s September 23, 2019,
Case 0:15-cv-62617-RKA Document 184 Entered on FLSD Docket 10/01/2019 Page 2 of 5



  Order, the Parties refiled their Stipulation of Dismissal with copies of the settlement agreements

  on October 1, 2019.

         Department of Justice officials have now authorized the resolution of the Relators’

  claims for a share of the settlement proceeds under Section 3730(d)(1). Counsel for the United

  States and the Relators expect the Relators’ share agreement to be finalized and executed within

  the next two weeks.




                                                  2
Case 0:15-cv-62617-RKA Document 184 Entered on FLSD Docket 10/01/2019 Page 3 of 5



  Dated: October 1, 2019                        Respectfully submitted,

   By:   Gerald E. Greenberg                                 JOSEPH H. HUNT
         GERALD E. GREENBERG                                 Assistant Attorney General
         Fla. Bar. No. 440094                                Civil Division
         GELBER SCHACHTER &
         GREENBERG, P.A.                                     ARIANA FAJARDO ORSHAN
         1221 Brickell Avenue, Suite 2010                    United States Attorney
         Miami, Florida 33131                                Southern District of Florida
         Telephone: (305) 728-0950
         Facsimile: (305) 728-0951                           SUSAN TORRES
         Email: ggreenberg@gsgpa.com                         Assistant United States Attorney
                                                             Fla. Bar. No. 133590
         Counsel for Defendant Diabetic Care                 99 N.E. 4th Street
         Rx, LLC, d/b/a Patient Care America                 Miami, Florida 33132
                                                             Telephone: (305) 961-9331
   By:   Stephanie A. Casey                                  Facsimile: (305) 530-7139
         STEPHANIE A. CASEY                                  Email: Susan.Torres@usdoj.gov
         Fla. Bar No. 97483
         COLSON HICKS EIDSON, P.A.                    By:    Holly H. Snow
         255 Alhambra Circle, PH                             MICHAEL D. GRANSTON
         Coral Gables, Florida 33134                         JAMIE ANN YAVELBERG
         Telephone: (305) 476-7400                           HOLLY H. SNOW
         Facsimile: (305) 476-7444                           NICHOLAS C. PERROS
         Email: scasey@colson.com                            Attorneys, Civil Division
                                                             U.S. Department of Justice
         Counsel for Defendant Riordan,                      P.O. Box 261
         Lewis & Haden, Inc.                                 Ben Franklin Station
                                                             Washington, DC 20044
                                                             Telephone: (202) 616-2879
   By:   Daniel S. Fridman                                   Email: Holly.H.Snow@usdoj.gov
         DANIEL S. FRIDMAN
         Fla. Bar No. 176478                                 Counsel for the United States
         WHITE & CASE LLP
         Southeast Financial Ctr., Suite 4900         By:   Steven F. Grover
         200 South Biscayne Boulevard                       STEVEN F. GROVER, P.A.
         Miami, Florida 33131                               507 SE 11th Ct.
         Telephone: (305) 371-2700                          Fort Lauderdale, FL 33316
         Facsimile: (305) 358-5744                          Telephone: (954) 290-8826
         Email: dfridman@whitecase.com                      Email: stevenfgrover@gmail.com

         Counsel for Defendant Patrick Smith                Counsel for Relators




                                                  3
Case 0:15-cv-62617-RKA Document 184 Entered on FLSD Docket 10/01/2019 Page 4 of 5



   By:   Ryan K. Stumphauzer
         RYAN K. STUMPHAUZER
         Fla. Bar No. 0012176
         Stumphauzer & Sloman, PLLC
         SunTrust International Center
         One SE 3rd Avenue, Suite 1820
         Miami, Florida 33131
         Telephone: (305) 371-9686
         Facsimile: (305) 371-9687
         Email: rstumphauzer@sslawyers.com

         Counsel for Defendant Matthew
         Smith




                                             4
Case 0:15-cv-62617-RKA Document 184 Entered on FLSD Docket 10/01/2019 Page 5 of 5




                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was served this 1st day of October,

  2019 via CM/ECF.

                                          Holly H. Snow
                                          Holly H. Snow




                                            5
